OPINION
BRYNER, Chief Judge.
Randal Wilson was convicted upon a plea of no contest of driving while intoxicated (DWI) in violation of AS 28.35.030, and of driving with a suspended operator’s license (DWLS), AS 28.15.291(a). The court found that Wilson was a worst offender and sentenced him to one year to serve and a $2,000 fine with $1,000 suspended for DWI, and a consecutive one year to serve and a $500 fine for DWLS. Wilson appeals, contending that his sentence is excessive. We affirm.
Prior to committing these offenses, Wilson had three recent convictions for DWI, a separate conviction for refusal to submit to a chemical test, and five prior DWLS convictions. The DWI convictions occurred in 1982, 1983, and 1986. Wilson refused a *107breath test in 1987. All of Wilson’s DWLS convictions occurred after 1983. In this offense, Wilson was found asleep at the wheel with the engine and brake lights on and the car straddling the center line at Main and First Streets in Kenai. His breath alcohol was .224 percent.
Under these circumstances, the court did not err in characterizing Wilson as a worst offender. See Sandahl v. Anchorage, 670 P.2d 716, 717-18 n. 2 (Alaska App.1983). While Wilson is correct in noting that the sentencing court did not expressly find that consecutive sentences were necessary to protect the public, no express finding need be made where, as here, the record plainly reveals a danger of future misconduct. See Neal v. State, 628 P.2d 19 (Alaska 1981).
Having independently reviewed the entire sentencing record, we conclude that the sentence imposed was not clearly mistaken. McClain v. State, 519 P.2d 811, 813-14 (Alaska 1974).
The sentences are AFFIRMED.